Opinion op the Oourt by
Judge Eobertson :
The stock having been absolutely transferred to the testator’s widow, the legal title, on her death, passed to her administrator, who alone could transfer it to the appellant, who was, in fact, the beneficial owner of it. He, erroneously thinking that he had nothing to transfer, because he admitted the equitable title of the appellant, refused to make the transfer, and the officers of the Commercial Bank properly required his transfer as necessary for vesting the legal title in her. This suit, therefore, became necessary. And the judgment of the Circuit Court is erroneous for two reasons: 1st, because the appellee, Keys, instead of the bank, ought to have been required to make the transfer; and 2d, because the default of the administrator having made the suit proper, he, and not the appellant, ought to pay the costs.
Wherefore, the judgment is reversed, and the cause remanded for a decree conformable with this opinion.